        Case 3:19-cv-04238-MMC Document 165 Filed 05/26/20 Page 1 of 5



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC-RMI
15   LLC,
                                                             Date Action Filed: July 23, 2019
16                         Plaintiffs,                       DEFENDANTS’ WRITTEN REQUEST
            v.                                               FOR AN ALTERNATIVE
17
                                                             PROCEDURE TO SATISFY THE
18   VADE SECURE, INCORPORATED;                              COURT’S MEET-AND-CONFER
     VADE SECURE SASU; OLIVIER                               REQUIREMENT REGARDING
19   LEMARIÉ,                                                DEFENDANTS’ MOTION TO QUASH

20                         Defendants.
21

22

23

24

25

26

27

28

                                                                              Case No. 3:19-cv-04238-MMC-RMI
                                            DEFENDANTS’ WRITTEN REQUEST RE MEET-AND-CONFER REQUIREMENT
          Case 3:19-cv-04238-MMC Document 165 Filed 05/26/20 Page 2 of 5



 1          Pursuant to paragraph 13(b) of Magistrate Judge Illman’s standing order, Defendants

 2   respectfully request that the Court fashion a one-time alternative procedure to satisfy the Court’s

 3   meet-and-confer requirement relating to discovery disputes. Specifically, Defendants seek leave to

 4   file a motion to quash six nonparty subpoenas served by Plaintiffs without an in-person meet-and-

 5   confer and without lead counsel participating in the meet-and-confer. Good cause exists because of

 6   the COVID-19 pandemic and related restrictions on travel, the imminent production of documents

 7   by the nonparties absent the immediate filing of a motion to quash the subpoenas, and the recent

 8   change in Defendants’ lead counsel designation. Counsel for Defendants made extensive efforts

 9   to—and did—confer in good faith with counsel for Plaintiffs by telephone and in writing to attempt

10   to resolve the dispute addressed by Defendants’ motion to quash, but agreement could not be reached.

11          Plaintiffs served six subpoenas to nonparties (Evernote Corporation, Amazon Web Services,

12   Inc., Docker, Inc., Github, Inc., Datto, Inc., and General Catalyst Group Management, LLC) on

13   February 18-20, 2020.       Defendants served written correspondence on Plaintiffs articulating

14   objections on March 3, 2020, and made several efforts to confer with Plaintiffs in early March

15   regarding the subpoenas. (Declaration of Mackenzie Martin ¶ 3 & Attachment 1, attached hereto

16   (hereinafter “Martin Decl.”).) On March 10, 2020, Plaintiffs and Defendants agreed to jointly advise

17   the nonparties on that same day that the deadlines to comply with the subpoenas were suspended

18   until the Court resolved Defendants’ Motion for Reconsideration, which addressed whether

19   Plaintiffs’ identification of an alleged trade secret was sufficient for discovery to proceed in the case.

20   (Id. ¶¶ 4-5.) As a result, Defendants did not need to take any action to quash the subpoenas at that

21   time. After this Court’s Order denying Defendants’ Motion for Reconsideration (Dkt. No. 149, Apr.

22   20, 2020), Plaintiffs would not continue to hold the subpoenas in abeyance even though Defendants

23   confirmed that they would file, and then did file, objections under Federal Rule of Civil Procedure

24   72 (Dkt. No. 152, May 4, 2020). (Martin Decl. ¶ 6.) Counsel for the parties conferred by telephone

25   for approximately one hour on April 28, 2020, discussing Defendants’ motion to quash. (Id. ¶ 7.)

26   The parties further corresponded regarding the motion to quash, and the issues raised in it, on April

27   29 and 30 and May 1, 5, 7, 8, 12, 18, 19, 20, and 21. (Id.) On the April 28, 2020 teleconference and

28   referenced correspondence, Defendants repeatedly made Plaintiffs aware of their intent to file a
                                                         1
                                                                                  Case No. 3:19-cv-04238-MMC-RMI
                                                DEFENDANTS’ WRITTEN REQUEST RE MEET-AND-CONFER REQUIREMENT
         Case 3:19-cv-04238-MMC Document 165 Filed 05/26/20 Page 3 of 5



 1   motion to quash and their arguments in support of the same if the document and deposition topics

 2   were not narrowed to address Defendants’ stated objections. (Id.)

 3          Good cause exists here for the alternative procedure of not requiring an in-person meet-and-

 4   confer in light of the COVID-19 pandemic.           Indeed, the parties confirmed with the Court’s

 5   Courtroom Deputy, Ms. Knudson, that they are relieved of the in-person meeting requirement at this

 6   time. (Email from G. Knudson to I. Lordgooei and M. Martin, May 19, 2020 (not attached).)

 7          Defendants remain mindful of the Court’s requirement that lead counsel participate in meet-

 8   and-confers. Good cause exists in this instance for the alternative procedure of not requiring lead

 9   counsel to participate in the meet-and-confer regarding Defendants’ motion to quash.                 First,

10   Defendants understand that certain of the nonparties will produce documents in response to

11   Plaintiffs’ subpoena imminently absent the filing of Defendants’ motion to quash. (Martin Decl.

12   ¶ 10.) As discussed in Defendants’ motion to quash, the documents and testimony requested from

13   the nonparties implicate the privacy rights of Defendants’ employees, violate federal privacy laws,

14   and seek Defendants’ attorney-client and work-product privileged documents, and, thus, production

15   of the information and documents, as requested, would be highly prejudicial to Defendants.

16   Therefore, the immediate filing of Defendants’ motion to quash is necessary. In addition, Defendants

17   just recently changed their designation of lead counsel. (Dkt. No. 161, May 19, 2020.) Defendants

18   made this change specifically to reduce scheduling conflicts and also to comply with the Court’s

19   Standing Order regarding lead counsel participating in meet-and-confers, but, by the time of the

20   change of designation to Jay Utley, the nonparty’s document productions were already imminent.

21          Moreover, Defendants twice invited Plaintiffs’ lead counsel to confer with Defendants’ lead

22   counsel prior to the filing of motion to quash:

23      •   May 20 at 2:17 p.m. PT: “[W]e intend to proceed with moving to quash the subpoenas. I’ve

24          attached a shell for Plaintiffs to insert their portion of the discovery letter. . . . To the extent

25          Sean would like to discuss these third party subpoenas directly with Jay, we are available

26          tomorrow morning for a call. We intend to file by noon CT tomorrow, so please provide

27          your insert by that time.”

28      •   May 21 at 7:33 a.m. PT: “Following up on the below email, please advise whether Plaintiffs
                                                         2
                                                                                 Case No. 3:19-cv-04238-MMC-RMI
                                               DEFENDANTS’ WRITTEN REQUEST RE MEET-AND-CONFER REQUIREMENT
         Case 3:19-cv-04238-MMC Document 165 Filed 05/26/20 Page 4 of 5



 1          intend to provide their brief insert on the motion to quash today. Also, let us know if Sean

 2          would like to discuss this directly with Jay this morning.”

 3   (Martin Decl. ¶ 8.) Plaintiffs responded by stating that they “agree” that such a call “is not

 4   necessary.” (Id. ¶ 9.)

 5          For the foregoing reasons, Defendants move the Court for leave to permit the alternative

 6   meet-and-confer procedure requested herein.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
                                                                               Case No. 3:19-cv-04238-MMC-RMI
                                             DEFENDANTS’ WRITTEN REQUEST RE MEET-AND-CONFER REQUIREMENT
         Case 3:19-cv-04238-MMC Document 165 Filed 05/26/20 Page 5 of 5



 1   Dated: May 26, 2020                         BAKER & McKENZIE LLP

 2
                                                 By: /s/ Mackenzie Martin
 3
                                                 Colin H. Murray (SBN 159142)
 4                                                colin.murray@bakermckenzie.com
                                                 BAKER & McKENZIE LLP
 5                                               Two Embarcadero Center, 11th Floor
                                                 San Francisco, CA 94111-3802
 6                                               Telephone:    +1 415 576 3000
                                                 Facsimile:    +1 415 576 3099
 7
                                                 Danielle L. Benecke (SBN 314896)
 8                                                danielle.benecke@bakermckenzie.com
                                                 BAKER & McKENZIE LLP
 9                                               600 Hansen Way
                                                 Palo Alto, CA 94304
10                                               Telephone:    +1 650 856 2400
                                                 Facsimile:    +1 650 856 9299
11
                                                 Jay F. Utley (Admitted Pro Hac Vice)
12                                                jay.utley@bakermckenzie.com
                                                 Bart Rankin (Admitted Pro Hac Vice)
13                                                bart.rankin@bakermckenzie.com
                                                 Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                mackenzie.martin@bakermckenzie.com
                                                 John G. Flaim (Admitted Pro Hac Vice)
15                                                john.flaim@bakermckenzie.com
                                                 Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                charles.liu@bakermckenzie.com
                                                 Mark Ratway (Admitted Pro Hac Vice)
17                                                mark.ratway@bakermckenzie.com
                                                 BAKER & McKENZIE LLP
18                                               1900 North Pearl Street, Suite 1500
                                                 Dallas, Texas 75201
19                                               Telephone:     +1 214 978 3000
                                                 Facsimile:     +1 214 978 3099
20

21                                               Attorneys for Defendants
                                                 Vade Secure, Incorporated; Vade Secure SASU;
22
                                                 and Olivier Lemarié
23

24

25

26

27

28
                                             4
                                                                      Case No. 3:19-cv-04238-MMC-RMI
                                    DEFENDANTS’ WRITTEN REQUEST RE MEET-AND-CONFER REQUIREMENT
